United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0155
Issued: October 6, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 13, 2020 appellant filed a timely appeal from an August 10, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted December 20, 2018 employment incident.
1
The Board notes that, following the August 10, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for
the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence
for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. 3. The facts and circumstances as set forth
in the Board’s prior order are incorporated herein by reference. The relevant facts are as follows.
On December 21, 2018 appellant, then a 62-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on December 20, 2018 at 12:30 p.m. she sustained a head
contusion when an all-purpose container (APC) bar closure fell down and struck her head while in
the performance of duty. 4 She explained that the APC bar was not secured in the APC closure latch.
Appellant stopped work on December 20, 2018 and returned to work on December 24, 2018.
In a December 20, 2018 medical report, Dr. James Devries, Board-certified in emergency
medicine, noted that appellant was injured that day when she was loading shelves and some
materials fell on her head. He observed that she had a history of a slipped disc in her neck and noted
that she sustained no lacerations or any evidence of a basilar skull fracture on examination.
Dr. Devries diagnosed an injury of the head and neck pain. In a medical note of even date, he
requested that appellant be excused from work from December 20 to 22, 2018 due to her injury.
In an attending physician’s report (Form CA-20), also dated December 20, 2018,
Dr. Devries indicated that appellant was loading mail when she fell forward and struck her head.
He diagnosed a blunt head injury.
On December 20, 2018 Dr. Miral Jhaveri, a Board-certified radiologist, performed a
computerized tomography (CT) scan of appellant’s brain, noting no acute intracranial abnormality.
In a separate diagnostic report of even date, Dr. Sudeep Bhabad, a Board-certified radiologist,
conducted a CT scan of her cervical spine, noting no acute displaced frac ture, compression
deformity or traumatic subluxation as well as multilevel degenerative changes.
In a January 17, 2019 medical report, Dr. Chmell, a Board-certified orthopedic surgeon,
observed that appellant sustained an injury at work when she was struck in the head by an APC
door. He noted that she experienced headaches, head and neck pain , as well as left-sided cervical
spasms and tenderness with a positive Spurling’s test. Dr. Chmell reviewed a CT scan of appellant’s
head that did not reveal any brain injury, as well as a CT scan of her cervical spine that demonstrated
multilevel disc protrusions. He diagnosed bilateral CTS, cervical disc displacement, a left shoulder
rotator cuff tear and right lateral elbow epicondylitis with respect to her continued treatment under
OWCP File No. xxxxxx767. Dr. Chmell subsequently diagnosed multilevel cervical disc protrusion
with radiculopathy in the left upper extremity with respect to the present case and the December 20,
2018 employment incident. In a duty status report (Form CA-17) of even date, he noted that
appellant was hit on the head and neck by an APC and provided work restrictions.

3

Order Remanding Case, Docket No. 19-1357 (issued March 30, 2020).

4

OWCP assigned File No. xxxxxx535 to this claim. The Board notes that OWCP previously accepted an
occupational disease claim for tenosynovitis of the hands and wrists, bilateral carpal tunnel syndrome (CTS), a displaced
cervical intervertebral disc, and a complete left rotator cuff rupture due to factors of her federal employment under
OWCP File No. xxxxxx767.

2

In medical notes dated January 17 and February 14, 2019, Dr. Chmell continued to diagnose
bilateral CTS, cervical disc displacement and a left shoulder rotator cuff tear with respect to OWCP
File No. xxxxxx767 and a cervical disc protrusion.
In a February 14, 2019 medical report, Dr. Chmell noted that appellant was experiencing
severe neck and head pain and that she demonstrated marked limitation in motion with tenderness
and muscle spasms in her cervical spine since the December 20, 2018 employment incident. On
physical examination he reiterated his prior diagnoses. Dr. Chmell recommended that appellant
undergo a magnetic resonance imaging (MRI) scan of her cervical spine for further evaluation.
In an undated statement, appellant asserted that on December 20, 2018 at 12:35 p.m. she was
loading an APC with boxes and, as she was closing the bottom rack, the top rack of the APC popped
open and slammed down onto her head. She alleged that she sustained a knot on her head and had
experienced headaches as a result.
In undated witness statements, S.P. and V.M., appellant’s coworkers, indicated that on
December 20, 2018 appellant was hit on the head by the top rack of the APC while she was trying
to close the bottom rack.
In a March 26, 2019 development letter, OWCP advised appellant of the deficiencies of her
claim and instructed her as to the factual and medical evidence necessary to establish her claim. It
provided her with a questionnaire and also requested that she submit a narrative medical report from
her physician, which contained a detailed description of findings and diagnoses, explaining how the
reported incident caused or aggravated her medical condition. OWCP afforded ap pellant 30 days
to respond.
In a February 23, 2019 medical report, Dr. Chmell indicated that appellant sustained an
injury to her cervical spine on December 20, 2018 when she was struck on the head by an APC door.
He diagnosed a multilevel cervical disc protrusion and explained that when she was struck on the
head by the heavy APC door, she sustained a severe axial load to her cervical spine. Dr. Chmell
noted that this was a common cause of serious cervical spine injuries.
In a March 11, 2019 diagnostic report, Dr. Ada Kumar, a Board-certified radiologist,
performed an MRI scan of appellant’s cervical spine, revealing spondylosis of the cervical spine.
In a March 21, 2019 medical report, Dr. Chmell noted that appellant continued to experience
severe neck pain. On examination and review of her MRI scan, he diagnosed multiple cervical disc
herniations with upper extremity radiculopathy due to the December 20, 2018 employment incident.
By decision dated April 30, 2019, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence of record was insufficient to establish that her diagnosed condition was
causally related to the accepted December 20, 2018 employment incident.
OWCP continued to receive evidence. Appellant submitted a December 20, 2018
emergency medical services report, which indicated that, while she was at work, a rack of some sort
hit her on top of her head. The report noted no trauma or lasting visual disturbance.

3

In a December 26, 2018 medical report, Dr. Paul Ruestow, a Board-certified
endocrinologist, observed that appellant was struck in the head by a steel plate wh ile she was at
work on December 20, 2018. He noted that her cervical spine showed disc disease and diagnosed
cervical neuritis.
In an April 18, 2019 medical report, Dr. Chmell noted that appellant continued to experience
severe neck pain and stiffness due to the claimed December 20, 2018 employment injury. He
recommended that she participate in physical therapy in order to treat her condition .
Dr. Chmell explained in a May 16, 2019 medical report that, while appellant suffered from
degenerative changes of the cervical spine prior to her December 20, 2018 injury, those changes
were not causing her to experience the symptoms she had been experiencing since the accepted
December 20, 2018 employment incident. He opined that her injury was a traumatic aggravation of
degenerative disc disease of the cervical spine. Dr. Chmell opined that it was more likely than not
that the December 20, 2018 employment incident caused additional disc protrusion at multiple
levels.
On June 4, 2019 appellant appealed to the April 30, 2019 decision to the Board. By order
dated March 30, 2020,5 the Board set aside the April 30, 2019 OWCP decision. The Board
remanded the case for OWCP to administratively combine OWCP File No. xxxxxx767 with the
present claim under OWCP File No. xxxxxx535 and to further evaluate the evidence to determine
whether appellant sustained either an injury on December 20, 2018 due to the accepted employment
incident or experienced progression of a previously accepted employment injury. The Board
directed OWCP to issue a de novo decision following any necessary further development.
OWCP subsequently administratively combined OWCP File No s. xxxxxx767 and
xxxxxxx535, with OWCP File No. xxxxxxx767 serving as the master file.
By decision dated August 10, 2020, OWCP denied appellant’s traumatic injury claim, under
OWCP File No. xxxxx535, finding that she had not submitted medical evidence containing a
medical diagnosis in connection with the accepted December 20, 2018 employment incident. Thus,
it found that the requirements had not been met to establish an injury defined by FECA. OWCP
explained that the medical evidence did not reflect or indicate any new injury or aggravation of her
preexisting cervical condition and provided that the alleged pain was identified as a symptom of her
preexisting cervical condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA 6 has the burden of proof to establish the essential
elements of his or her claim, including that the individual is an employee of the United States within
the meaning of FECA, that the claim was timely filed within the applicable time limitation of

5

Supra note 3.

6

Supra note 2.

4

FECA,7 that an injury was sustained in the performance of duty as alleged, and that any disability
or medical condition for which compensation is claimed is causally related to the employment
injury.8 These are the essential elements of each and every compensation claim, regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease. 9
To determine whether a federal employee has sustained a traumatic injury in the performance
of duty, it first must be determined whether fact of injury has been established. There are two
components involved in establishing fact of injury. The first component is that the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time and place, and in the manner alleged. The second component is whether the employment
incident caused a personal injury. 10
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 11 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment incident
identified by the employee. 12
ANALYSIS
The Board finds that this case is not in posture for decision.
In his January 17, 2019 medical report, Dr. Chmell recounted the events of the December 20,
2018 employment incident in which appellant was struck in the head by an APC door while at work
and noted the subsequent symptoms of pain in her head and neck as a result. On review of CT scans
of her head and cervical spine, he diagnosed multilevel cervical disc protrusion with radiculopathy
in the left upper extremity. Dr. Chmell’s subsequent medical reports distinguished the diagnoses of
bilateral CTS, cervical disc displacement, a left shoulder rotator cuff tear and right lateral elbow
epicondylitis as related to appellant’s previously accepted claim under OWCP File No. xxxxxx767
and differentiated her diagnosis of multilevel cervical disc protrusion with radiculopathy in the left
upper extremity as being related to the accepted December 20, 2018 employment incident in the
7

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
8

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020); James E.
Chadden, Sr., 40 ECAB 312 (1988).
9

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
10

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
11

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
12

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).

5

present claim under OWCP File No. xxxxxx535. Specifically, in his May 16, 2019 medical report,
he acknowledged that appellant had preexisting degenerative changes of the cervical spine prior to
the accepted December 20, 2018 employment incident. Dr. Chmell explained, however, that the
December 20, 2018 employment incident was a traumatic aggravation of degenerative disc disease
of her cervical spine that caused additional disc protrusion at multiple levels. Therefore, the Board
finds that the evidence of record establishes a diagnosed medical condition.
However, OWCP has not reviewed the medical evidence of record. As the medical evidence
of record establishes a diagnosed medical condition, the case must be remanded for consideration
of the medical evidence with regard to the issue of causal relationship. Following this and other
such further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a diagnosed medical
condition. The Board further finds, however, that this case is not in posture for decision as to
whether her diagnosed medical condition is causally related to the accepted December 20, 2018
employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 10, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 6, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

